Press Release CAE reports third quarter results for fiscal year 2015 · Q3 revenue up 11% over prior year at $559.1 million · Q3 EPS from continuing operations of $0.20 vs. $0.17 in prior year · Q3 orders of $673.4 million for 1.20x book-to-sales · Q3 total backlog (2) reached $5 billion Montreal, Canada, February 6, 2015 – (NYSE: CAE; TSX: CAE) – CAE today reported financial results for the third quarter ended December 31, 2014. Net income attributable to equity holders from continuing operations was $52.1million ($0.20 per share) this quarter, compared to $45.5 million ($0.17 per share) in the third quarter last year. Revenue for the quarter was $559.1 million, compared to $503.9 million in the third quarter last year. All financial information is in Canadian dollars. “The Company had double-digit earnings growth in the third quarter, with good free cash flow and order intake,” said Marc Parent, CAE’s President and Chief Executive Officer. “In Civil, we saw strong demand for simulators and continued airline outsourcing of training to CAE as Partner of Choice. In Defence, we received a range of orders on new and existing programs that demonstrate our platform diversity and geographic reach. And in Healthcare, we continued our success in penetrating global markets with orders including a large deal in Central Asia. For CAE overall, third-quarter performance gives confidence to our outlook for a stronger second half of the fiscal year.” Summary of consolidated results (amounts in millions, except operating margins) Q3-2015 Q2-2015 Q1-2015 Q4-2014 Q3-2014 Revenue $ 529.4 526.2 575.7 503.9 Operating profit $ 72.8 71.7 86.7 76.4 As a % of revenue % Net income $ 42.5 41.6 59.9 47.6 Net income attributable to the equity holders of the company: from continuing operations $ 42.0 43.8 59.9 45.5 from discontinued operations $ 0.9 (2.0) 0.1 0.6 Total backlog $ 4,812.9 4,931.5 5,004.8 4,963.0 Civil Simulation and Training (Civil) Revenue for Civil was $322.1 million in the third quarter, up 14% compared to $282.1 million last year. Third quarter operating income was $53.8 million (16.7% of revenue), up 19% compared to $45.2 million (16.0% of revenue) last year. We signed solutions agreements in Civil with an expected value of $451.5 million, including the sale of 18 full-flight simulators, and training service contracts including an outsourcing agreement renewal with legacy carrier Iberia, and a long-term agreement with Turkish Airlines. We entered into a new joint venture (JV) with China Eastern Airlines, involving the sale of half of CAE’s stake in our flight academy in Melbourne, Australia. As well, the airline will outsource the training of more than 650 of its cadet pilots to the JV over the next five years. We also signed a new training services agreement with Ryanair for the recruitment, selection, and type-rating training of new pilot cadets and experienced captains. Simulator utilization in our training centres was 68% in the quarter, and we had 31 FFS sales for the first nine months of the fiscal year. The Civil book-to-sales ratio for the quarter was 1.40x and 1.17x for the last 12 months. Third quarter Civil backlog was $2.6 billion, including our share of joint ventures. Summary of Civil
